Per Curiam.
The plaintiff instituted this action against the defendants for breach of an indemnity agreement and to set aside certain conveyances of property as fraudulent. From a judgment in favor of the plaintiff and an award of attorneys fees and expenses, the defendant has appealed.
The defendant raises ten claims of error on appeal that attack either the court’s factual findings or its exercise of discretion. We have fully reviewed each of the defendant’s claims and conclude that the court’s findings are not clearly erroneous, and that its actions were clearly within its discretion. See Della Pietra v. American Factors, Inc., 18 Conn. App. 812, 556 A.2d 1064 (1989).
There is no error.